DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on December 26, 2020 in response to a non-final office action dated June 25, 2020 for application number 16/579324.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2020 were filed after the mailing date of the non-final office action on 06/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on February 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9628542 and 10425507 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, David H. Judson, Reg. No. 30,467 on February 26, 2021 through subsequent communications following a telephone interview on February 19, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.

Listing of Claims:
.	Claim 1(currently amended): A method of data delivery, comprising:
at a server executing on a hardware platform:
receiving, from a client and over an HTTP over TCP connection, an HTTP request that identifies a content object;
returning to the client over the HTTP over TCP connection a response to the HTTP request that includes at least a header and a response body, the header including an IP address and UDP port number associated with the server, the response body being devoid of the content object requested;
receiving from the client over a UDP connection a UDP request directed to the IP address and UDP port number; and
upon a successful verification of the UDP request, returning a response to the UDP request over the UDP connection and that includes the content object that was identified in the HTTP request but not returned in the response body[;], wherein:


additional byte ranges of content that includes the content object, with the additional byte ranges being delivered over the UDP connection; and 
the delivery over the UDP connection being in accordance with a UDP delivery preference.    
	
Claim 2:  (cancelled)

Claim 3  (currently amended): The method as described in claim [2] 1 wherein the HTTP request comprises an HTTP request header that includes an indication that the client desires to use a UDP connection for transfer of a body of the response to the HTTP request, together with the UDP delivery preference.

Claim 4	(original): The method as described in claim 1 wherein the HTTP request header also includes information to prevent one or more proxies between the server and the client from caching the response to the HTTP request.   

Claim 5	(original): The method as described in claim 1 wherein the content object is returned to the client according to a forward error correction (FEC) coding scheme.

Claim 6	(cancelled) 

Claim 7 (currently amended): The method as described in claim [6] 1 wherein the content object and the additional byte ranges of content comprise one of: fragments of a video, a software download, and other media content.  

Claim 8	(previously presented): The method as described in claim 1 wherein the server is further configured to drop any unexpected packet received from the client without providing any response.   

Claim 9	(previously presented): The method as described in claim 1 wherein the response to the UDP request includes a multicast group address at which the client can obtain the content object.    

Claim 10 (previously presented): The method as described in claim 1:
wherein the header also includes a security token, and wherein successful verification of the UDP request also verifies that the UDP request includes the security token; and 
wherein the UDP request includes a sequence number, and wherein the response to the UDP request includes the sequence number.  

Claim 11 (currently amended): An apparatus, comprising: 
a hardware processor; and
computer memory holding computer program code executing in the hardware processor, the computer program code configured to: 
receiving, from a client and over an HTTP over TCP connection, an HTTP request that identifies a content object;
returning to the client over the HTTP over TCP connection a response to the HTTP request that includes a header and a response body, the header including at least an IP address and UDP port number associated with the server, the response body being devoid of the content object requested;
receiving from the client over a UDP connection a UDP request directed to the IP address and UDP port number; and
upon a successful verification of the UDP request, returning a response to the UDP request over the UDP connection and that includes the content object that was identified in the HTTP request but not returned in the response body[;], wherein:


additional byte ranges of content that includes the content object, with the additional byte ranges being delivered over the UDP connection; and 
the delivery over the UDP connection being in accordance with a UDP delivery preference.    
	
Claim 12 (cancelled)

Claim 13 (currently amended): The apparatus as described in claim 11 wherein the HTTP request comprises an HTTP request header that includes an indication that the client desires to use a UDP connection for transfer of a body of the response to the HTTP request, together with the UDP delivery preference.

Claim 14 (previously presented): The apparatus as described in claim 11 wherein the HTTP request header also includes information to prevent one or more downstream proxies from caching the response to the HTTP request.   

Claim 15 (previously presented): The apparatus as described in claim 11 wherein the content object is returned to the client according to a forward error correction (FEC) coding scheme.

Claim 16 (cancelled): 

Claim 17 (currently amended): The apparatus as described in claim 11 wherein the content object and the additional byte ranges of content comprise one of: fragments of a video, a software download, and other media content.  

Claim 18 (previously presented): The apparatus as described in claim 11 wherein computer program code is further configured to drop any unexpected packet received from the client without providing any response.   

Claim 19 (previously presented): The apparatus as described in claim 11 wherein the response to the UDP request includes a multicast group address at which the client can obtain the content object.

Claim 20 (previously presented): The apparatus as described in claim 11:
wherein the header also includes a security token, and wherein successful verification of the UDP request also verifies that the UDP request includes the security token; and
wherein the UDP request includes a sequence number, and wherein the response to the UDP request includes the sequence number.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Klemets et al. (U.S. 2005/0262251 A1; herein referred to as Klemets) in view of Gupta et al. (U.S. 6,704,786 B1; herein referred to as Gupta) in further view of Karsten et al. (U.S. 2010/0279733 A1; herein referred to as Karsten does not teach or suggest in detail the ordered combination of limitations and elements comprising the claimed invention.
Klemets is directed to methods for fast startup of streaming media using a technique for switching delivery channel(s) during streaming allowing the media content source to begin streaming the media stream(s) using one delivery channel (e.g., using the Transmission Control Protocol (TCP)), and then check whether another delivery channel (e.g., using the User Datagram Protocol (UDP)) will work and switch to that other delivery channel if it will work.  Klemets teaches some of the elements of the claimed invention: receiving, from a client (e.g. client device 102) and over an HTTP over TCP connection (e.g. see Fig. 2 – streaming channel is always up ¶ [0023]) an HTTP request (e.g. play request  that identifies a content object  (e.g. identifies the desired media stream, ¶ [0065], Fig. 5)), returning to the client a response to the HTTP request (¶ [0065], Fig. 5) that includes a header and a response body (¶ [0071]) ), the header identifying an IP address (e.g. via the TCP packets, ¶ [0072]) and UDP port number (see Table II below) associated with the server (¶ [0067]); receiving from the client a UDP request (e.g. UDP probing packet 256) directed to the IP address and UDP port number (¶ [0066], Fig. 5)).  However Klemets does not teach all of the elements of the claimed invention.
Gupta is directed to a system and method for improving client server interactions by reducing the overhead associated with establishing virtual circuits by providing approaches wherein the client or server can choose to use either a connectionless protocol or connection oriented protocol and switch between to establish an effective connectivity.  When combined with Klemets. Gupta teaches some of the elements of the claimed invention (the response body being devoid (e.g. HTTP redirect – no content is sent) of the content object requested (Col 7: Lines 15-22, Fig. 4)).  However the combination of Klemets and Gupta does not teach all of the elements of the claimed invention. 
Karsten is directed to a networking system for establishing a connection with a remote device using any of a plurality of communication protocols wherein the system can enable selection of the protocol and a prioritization of protocols to be used to establish the connections.  When combined with Klemets and Gupta, Karsten teaches some of the elements of the claimed invention: wherein the HTTP over TCP connection is kept-alive after satisfying the HTTP request (see ¶¶ [0528-0535]; wherein the UDP connection is kept-alive after satisfying the UDP request (¶ [0544]); wherein keeping alive the HTTP over TCP connection and the UDP connection enables connection re-use for one or more additional HTTP requests for content (¶ [0546], ¶ [0550]).  However, the combination of Klemets, Gupta, and Karsten does not teach all of the elements of the claimed invention.
Klemets, Gupta, and Karsten, separately and in combination, while teaching various techniques for client – server communications using either HTTP or UDP connectivity, does not teach an ordered keeping alive the HTTP over TCP connection and the UDP connection enables connection re-use for one or more additional HTTP requests for additional byte ranges of content that includes the content object, with the additional byte ranges being delivered over the UDP connection; and the delivery over the UDP connection being in accordance with a UDP delivery preference) and as an ordered combination identify distinctive elements of the claimed invention. When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 11 – 13: Fig. 4) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3 – 5, 7 – 11, 13 – 15, and 17 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444